Title: To John Adams from Paul R. Randall, 18 November 1785
From: Randall, Paul R.
To: Adams, John


          
            Sir
            Baÿonne, Novr. 18th. 1785.—
          
          I have not had the Honor of writing to you, since I have embarked in this Business, as you must have received Intelligence more satisfactory from other Quarters. Our detention in Paris was unhappy considering the Season, however we wished to make up for it by a speedy Journey—being but eight days on the Road. Our Progress is now retarded for Want of Mules, as there are many Travellers across the Mountains the Close of this Month.— We hope to proceed the 21st. but have no Assurances of arriving in Madrid, in less than twelve days from our departure. There will be very few Inducements to occurr on any Stay on this Road—so that in a short Time—we may expect to announce our Arrival at Madrid— This is a very advantageous Market for american Produce—though not much frequented by the Americans at present.— There are no political or commercial Occurrences sufficiently interesting to communicate— My Companion offers his most respectful Compliments— I take the Liberty of adding mine to Mrs: & Miss Adams—and in tendering my humble Services to yourself—
          I am / Your most obt. sert.
          
            P R Randall
          
          
            My Companion wishes me to say in his Behalf—that he would have had the Pleasure of writing—but the danger of Miscarriage— and some of his Letters from America having been intercepted—he must wait a sure Opportunity.—
          
        